DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-9 are pending and examined herein per Applicant’s 04/07/2022 submission.  Claims 1, 3, 4, and 7-9 are amended. Claim 2 is canceled

Drawings
The drawings were received on 06/16/2020.  These drawings are acceptable.

Response to Amendment
Applicant’s amendment to claim 9 is sufficient to overcome the 35 USC 101 not to a statutory class rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the Alice/Mayo 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
It is clear that the method for resource planning is performed by the apparatus and the steps defined in the claims are performed by each unit of the apparatus and are not performed in the mind of a human.  Remarks p. 9.
Respectfully, the Office disagrees with Applicant’s position.  The claimed invention as amended is still found to be directed towards an abstract idea.  The rejection has been updated to address the additional amended limitation.
The rejection of the previous Office action is maintained as update below.
It is clear that there are additional steps to consider individually or in the ordered combination as a practical application of the subject idea.  Remarks p. 10.
Respectfully, it is noted that Applicants argument amounts to a general allegation that the claims define patentable eligible subject matter without specifically pointing out how the language of the claims provided a practical application.
The rejection of the previous Office action is maintained as update below.
The additional features which are distinguished over the convention features have been added to independent claims 1 and 8 as discussed under the rejection of 35 USC 102. Remarks p. 10
Respectfully, the Office disagrees with Applicant’s position.  It is noted unlike rejections under 35 U.S.C. §§102 and103, which are evidenced based, a 35 U.S.C. §101 rejection is not evidence based but rather is a matter of law and such, no evidence is required. 
The rejection of the previous Office action is maintained as update below.
Applicant's arguments filed with respect to the 35 USC 102(a)(1) rejection of the previous Office action are directed towards newly amended limitations that are fully addressed in the updated rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 and 3-7 are to a method (process). Claim 8 is to apparatus (machine). Claim 9 is to a non-transitory computer readable recording medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for resource planning in a factory based on simulations, implemented by a simulation apparatus, comprising: 
modeling, by a modeling unit, each machine as capacity buckets on a per-time basis, for factory resources including a plurality of BucketSteps, each of which consists of a plurality of machines performing the same process; 
allocating, by a demand allocation unit, a plurality of demands to the modeled capacity buckets, taking into account the time-specific constraints of the factory resources at the level of each machine; and, 
constructing, by a control unit, factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval,
wherein the capacity bucket simulation consisting of the modeling and the allocating is based on discrete event simulation (DES), in which event within the bucket rolling period (BRP) is omitted.

The Office reads the claims in the light of the specification “modeling factory resources as capacity buckets” simply means to determine the amount of work each resource (piece of equipment) can perform within a defined time period, see instant spec. [35].  This understand is consistent with Applicant’s newly added wherein clause. The Office finds the claimed steps to be an evaluation and analysis of known information using a prescribed model (defined rule).  These steps are similar to the ones a human might mentally perform in trying to determine resource planning and allocation.  
The step of “allocating a plurality of demands to the modeled capacity bucket” simply means assign resources base on capacity to need work (demand) see instant spec. [38-39] and [45-46]. The Office finds this step to be an evaluation that can be done in the mind of a human.   
Finally, the step of “constructing factory resource planning by repeating the allocating in a bucket rolling period for a predetermined time interval” simply means to continue to make resource assignments based on need and capacity for a specified time period, see instant spec. [40].  The Office finds this step to be an evaluation that can be done in the mind of a human.  The Office find the claimed resource planning method to simply require the evaluation capabilities of the human mind with the aid of computer (calculator) or pen and paper; therefore the claim is directed towards an abstract idea of a mental process.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claim does NOT recites any additional limitations see non-bold-italicized elements above.  Therefore there are no additional steps to consider individually or in the ordered combination as a practical application of the identified abstract idea.   
Further the computing elements recited in the claims are found to be well-understood, routine, conventional activity in the art – that is to say the components are those of a general purpose computers.  Where the specification states “control unit 110 is configured to generally control the operations, functions, tasks, etc. of the simulation apparatus 100 in accordance with the present invention, and may be implemented as a controller, a microcontroller, a processor, a microprocessor, or the like.”, see instant spec. [65]).
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the claim has no additional elements to consider when examining the limitation individual or as a whole that would amount to significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2005/0228524 A1) in view Shi (US 2020/0096981 A1).

Claim 1
Hayashi teaches a method for resource planning in a factory based on simulations, implemented by a simulation apparatus (Hayashi abstract “procedure, all the lots scheduled to be processed are allotted to the corresponding devices. In addition, in the actual manufacturing process, whenever there is a lot that has to be processed, execution of processing such a lot is directed by successively selecting a device having the lowest accomplishment rate”), comprising: 
modeling, by a modeling unit, each machine as capacity buckets on a per-time basis, for factory resources including a plurality of BucketSteps, each of which consists of a plurality of machines performing the same process (Hayashi [9] “calculating the device load of the manufacturing device”, where load is the equivalent of the claimed capacity bucket as is commonly understood in the art a loan means the quantity of work and Table 2 on p. 3, where for example devices 1, 2, and 4 can perform process A); 
allocating, by a demand allocation unit, a plurality of demands to the modeled capacity buckets, taking into account the time-specific constraints of the factory resources at the level of each machine (Hayashi [9] “a production managing instrument for determining the processing number among a plurality of lots. When there are a plurality of lots to produce each product, this instrument first determines the device load ratio of each manufacturing device” where the lot for processing is the equivalent of the claim demands, [17] “initial priority number is calculated by multiplying the processing time.times.the number of processible steps.times.the number of usable device, and one of lots to be processed is allotted to a device having the highest priority, i.e. the smallest priority number”, and Table 2 on p. 3 which shows the processing time for each device at each step); and, 
constructing, by a control unit,  factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval (Hayashi [17] “repeating this procedure, all the lots to be processed in a certain period of time are allotted to corresponding manufacturing device” and [21] “manufacturing schedule management is for allotting the number of lots scheduled to be processed in a certain period of time to each manufacturing device in advance according to the processing ability of each device that can process at least one step.”)
Hayashi does not teach the following limitations that are taught by Shi in the analogous art of simulation accuracy of manufacturing plants.
wherein the capacity bucket simulation consisting of the modeling and the allocating is based on discrete event simulation (DES), in which event with in the bucket rolling period (BRP) is omitted (Shi abstract “simulating the operations of the plant based on the augmented capacity function and augmented elapsed time function” and [19] “simulator can be a discrete-event driven simulation software, in which discrete events are generated and processed by a computer to produce a simulation result.”, where elapsed time is the equivalent of the claimed rolling period).
Both Hayashi and Shi are concerned with production planning, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hayashi the capacity bucket simulation consisting of the modeling and the allocating is based on discrete event simulation (DES), in which event with in the bucket rolling period (BRP) is omitted as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3
Hayashi in view of Shi teach all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the allocating a plurality of demands to the modeled capacity buckets comprises prioritizing the plurality of demands according to predetermined priority rules (Hayashi [12-13]), and allocating the plurality of demands to the modeled capacity buckets based on the plurality of prioritized demands (Hayashi [17] and [26-31]).

Claim 4
Hayashi in view of Shi teach all the limitation of the method for resource planning in a factory based on simulations of Claim 3, further comprising: 
prioritizing, by the demand allocation unit, the plurality of machines included in each BucketStep (Hayashi [17] and [26-31], see combination of devices), 
wherein the allocating a plurality of demands to the modeled capacity buckets comprises allocating the plurality of demands to the modeled capacity buckets based further on the plurality of prioritized machines (Hayashi [17] and [26-31]).

Claim 5
Hayashi in view of Shi teach all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the allocating a plurality of demands to the modeled capacity buckets comprises: 
dividing each of the plurality of demands into one or more batches (Hayashi [32]); and 
allocating the one or more divided batches to the modeled capacity buckets (Hayashi [32]).

Claim 6
Hayashi in view of Shi teach all the limitation of the method for resource planning in a factory based on simulations of Claim 1, wherein the bucket rolling period (BRP) corresponds to a time unit of the capacity bucket (Hayashi [13] and [32]).

Claim 7
Hayashi in view of Shi teach all the limitation of the method for resource planning in a factory based on simulations of Claim 3, further comprising: 
determining, by the control unit, whether there exist demands whose delivery deadline requirement is not met among the plurality of demands (Hayashi [40] and [43] see overdue); 
if there exists at least one demand whose delivery deadline requirement is not met as a result of the determination, adjusting, by the demand allocation unit,  a priority for that demand (Hayashi [10], [43], and [53]); and 
allocating, by the demand allocation unit,  the plurality of demands based on new priority rules in which the adjusted priority is reflected (Hayashi [10], [43], and [53]).

Claim 8
Hayashi in view of Shi teach a simulation apparatus for constructing resource planning in a factory based on simulations (Hayashi abstract), comprising: 
a modeling unit for modeling each machine as capacity buckets on a per-time basis, for factory resources including a plurality of BucketSteps, each of which consists of a plurality of machines performing the same process (Hayashi [9] and Table 2 on p. 3); 
a demand allocation unit for allocating a plurality of demands to the modeled capacity buckets, taking into account the time-specific constraints of the factory resources at the level of each machine (Hayashi [9], [17] and Table 2 on p. 3); and, 
a control unit for constructing factory resource planning by repeating the allocating in a bucket rolling period (BRP) for a predetermined time interval (Hayashi [17] and [21])
Hayashi does not teach the following limitations that are taught by Shi in the analogous art of simulation accuracy of manufacturing plants.
wherein the capacity bucket simulation consisting of the modeling and the allocating is based on discrete event simulation (DES), in which event within the bucket rolling period is omitted (Shi abstract “simulating the operations of the plant based on the augmented capacity function and augmented elapsed time function” and [19] “simulator can be a discrete-event driven simulation software, in which discrete events are generated and processed by a computer to produce a simulation result.”, where elapsed time is the equivalent of the claimed rolling period).
Both Hayashi and Shi are concerned with production planning, see respective abstracts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hayashi the capacity bucket simulation consisting of the modeling and the allocating is based on discrete event simulation (DES), in which event within the bucket rolling period is omitted as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Hayashi in view of Shi teach a non-transitory computer readable recording medium, having recorded thereon a program configured to perform the method according to claim 1 by a computer (Hayashi abstract, [9], [17], and [20-21]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaji et al (US 2007/0168067 A1) teaches production simulator of the discrete system is a simulator expressing the above described production process in a discrete event model, and detects a present production state and production constraint from said simulator when an event occurs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623